Citation Nr: 1631051	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-23 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1955 to October 1957.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the RO in Oakland, CA, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  The Veteran testified from Houston, Texas, at a February 2016 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.

At the February 2016 Board videoconference hearing, the Veteran testified to filing a service connection claim for hearing loss and a foot disability in the 1980s.  The Board notes that there is no record of this claim, or any subsequent denial, in the file.  As there is no record of this claim, and as it is possible that the Veteran had intended to file but failed to do so at that time, the Board finds that new and material evidence is not needed to reopen the issue of service connection for bilateral hearing loss.  38 C.F.R. § 3.156 (2015).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with right ear sensorineural hearing loss and left ear mixed hearing loss to an extent recognized as a disability for VA purposes, and is also diagnosed with tinnitus.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  The Veteran has experienced "continuous" symptoms of bilateral hearing loss and tinnitus since service separation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants service connection for bilateral hearing loss and tinnitus, which is a complete grant of the issues on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with right ear sensorineural hearing loss and left ear mixed hearing loss (which includes sensorineural hearing loss).  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where, as here, there is evidence of acoustic trauma, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For this reason, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for tinnitus.  Walker, 708 F.3d 1331.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has advanced that the currently diagnosed bilateral hearing loss and tinnitus are due to in-service noise exposure.  The Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A November 2010 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 1000, 3000, and 4000 Hz in the right ear and 1000, 2000, 3000, and 4000 Hz in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with sensorineural hearing loss in the right ear and mixed hearing loss (which includes sensorineural hearing loss) in the left ear.  The current disability of bilateral hearing loss is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.  Further, a November 2010 VA treatment record reflects that the Veteran was diagnosed with tinnitus.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  At the February 2016 Board videoconference hearing, the Veteran credibly testified to working with jet engines and being exposed to loud jet engine noises without appropriate hearing protection during service.  A DD Form 214 reflects that during service the Veteran worked in aviation logistics, and that the specific duties were comparable to that of an electrical repairman.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of the Veteran's in-service responsibilities of maintaining and repairing jet engines.  Based on this evidence, the Board finds that in-service acoustic trauma is established.   

Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of bilateral hearing loss and tinnitus since service separation in October 1957.  Service treatment records reflect no complaints, treatment, or diagnosis of either hearing loss or tinnitus; however, the Board notes that the Veteran did not receive adequate audiometric testing in service.

In the June 2010 claim, the Veteran advanced that both hearing loss and tinnitus began at service separation.  Per an August 2011 statement, the Veteran again conveyed that hearing loss and tinnitus began at service separation.  The Veteran also advanced that the audiological issues prevented employment with both the police and fire departments in New Orleans.  In the July 2013 substantive appeal, via VA Form 9, the Veteran again stated that symptoms began in service and that the disabilities resulted in rejection from the New Orleans Fire Department after service separation.

At the February 2016 Board videoconference hearing, the Veteran credibly testified to noticing symptoms of hearing loss and tinnitus near the time of service separation.  Per the Veteran's testimony, in 1958 the Veteran applied to join the New Orleans Police Department and was rejected, at least in part, due to hearing problems.  Further, the Veteran credibly testified that after returning home from service his parents and girlfriend began commenting on the worsening hearing.  The Veteran also credibly testified that the disabilities had been steadily worsening over the years.

When asked why the Veteran waited so long to apply for benefits, the Veteran advanced not knowing that benefits were available for hearing loss and tinnitus until the 1980s, which was when the Veteran first attempted to file a claim for the disabilities.  As discussed above, there is no record of any such claim from the 1980s; however, it is entirely possible that either those records are missing or that the Veteran had intended to apply for benefits in the 1980s but something happened to prevent the application process from being completed. 

The Veteran received a VA audiometric examination in November 2010.  At the conclusion of the examination the VA examiner opined that neither the bilateral hearing loss nor the tinnitus were related to service as, by the Veteran's own admission, symptoms of the disabilities did not manifest until the 1980s; however, at the February 2016 Board videoconference hearing, the Veteran credibly testified that the 1980s were when the hearing loss and tinnitus significantly worsened, but that symptoms actually first manifested after service separation.  As the VA examiner's opinion is based on the belief that symptoms of the disabilities first manifested in the 1980s, which is inconsistent with the Board's finding that symptoms of hearing loss were continuous since service, the opinion is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The November 2010 VA audiometric examination report also notes that the Veteran conveyed post-service noise exposure of truck driving noises and hunting with a shotgun; however, as the evidence reflects that the Veteran had symptoms of both hearing loss and tinnitus immediately after service, the Board does not find the disabilities are clearly attributable to such potential intercurrent causes.

The evidence of record is sufficient to show "continuous" bilateral hearing loss and tinnitus symptoms since service separation to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's consistent lay statements and testimony of bilateral hearing loss and tinnitus symptoms beginning in service and continuing to the present are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss and tinnitus since service separation that was later diagnosed as right ear sensorineural hearing loss, left ear mixed hearing loss, and tinnitus.  While a VA examiner in November 2010 did opine that the disabilities were not related to service, as discussed above, this opinion is inadequate as it is based upon an inaccurate factual premise.  There are no other medical opinions addressing whether the Veteran's hearing loss may be related to the in-service jet engine noise exposure.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and has experienced "continuous" symptoms of bilateral hearing loss and tinnitus since service separation in October 1957, which meets the criteria for presumptive service connection for bilateral hearing loss and tinnitus under 
38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C.A. 


§ 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


